                  Case 1:20-mj-30501-PTM ECF No. 1, PageID.1
                                              $86$              Filed 12/03/20 7HOHSKRQH
                                                       $QFD , 3RS               Page 1 of    6 
                                                                                            
$2 5HY  &ULPLQDO&RPSODLQW            2IILFHU                 $GDP *D\QLHU                  7HOHSKRQH  

                                         81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                 (DVWHUQ'LVWULFWRI0LFKLJDQ

8QLWHG6WDWHVRI$PHULFD
Y
&DUORV *DUFLD *DUFLD                                                       &DVH1R        1:20-mj-30501
a.k.a. Simon Garcia Garcia ,                                                                Judge: Morris, Patricia T.
a.k.a., Juan Perez                                                                          Filed: 12-03-2020 At 04:13 PM
                                                                                            CMP USA v. Carlos Garcia Garcia (krc)




                                                   &5,0,1$/&203/$,17

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

          2QRUDERXWWKHGDWH V RI              1RYHPEHU                 LQWKHFRXQW\RI                 2WVHJR    LQWKH
       (DVWHUQ           'LVWULFWRI       0LFKLJDQ         WKHGHIHQGDQW V YLRODWHG
                       Code Section                                               Offense Description
7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQV  D     E              8QODZIXO 5HHQWU\ DIWHU 5HPRYDO IURP WKH 8QLWHG 6WDWHV




        7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
KŶŽƌĂďŽƵƚEŽǀĞŵďĞƌϮϯ͕ϮϬϮϬ͕ŝŶƚŚĞĂƐƚĞƌŶŝƐƚƌŝĐƚŽĨDŝĐŚŝŐĂŶ͕EŽƌƚŚĞƌŶŝǀŝƐŝŽŶ͕ĂƌůŽƐ'ĂƌĐŝĂ'ĂƌĐŝĂ͕ĂŶĂůŝĞŶ
ĨƌŽŵDĞǆŝĐŽǁĂƐĨŽƵŶĚŝŶƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐĂĨƚĞƌŚĂǀŝŶŐďĞĞŶĚĞŶŝĞĚĂĚŵŝƐƐŝŽŶ͕ĞǆĐůƵĚĞĚ͕ĚĞƉŽƌƚĞĚ͕ĂŶĚƌĞŵŽǀĞĚ
ƚŚĞƌĞĨƌŽŵŽŶŽƌĂďŽƵƚƵŐƵƐƚϭϳ͕ϮϬϭϬ͕ĂƚŽƌŶĞĂƌ>ĂƌĞĚŽ͕dĞǆĂƐ͕ĂŶĚŶŽƚŚĂǀŝŶŐŽďƚĂŝŶĞĚƚŚĞĞǆƉƌĞƐƐĐŽŶƐĞŶƚŽĨƚŚĞ
ƚƚŽƌŶĞǇ'ĞŶĞƌĂůŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐŽƌƚŚĞ^ĞĐƌĞƚĂƌǇŽĨ,ŽŵĞůĂŶĚ^ĞĐƵƌŝƚǇƚŽƌĞͲĂƉƉůǇĨŽƌĂĚŵŝƐƐŝŽŶƚŚĞƌĞƚŽ͖ŝŶ
ǀŝŽůĂƚŝŽŶŽĨdŝƚůĞϴ͕hŶŝƚĞĚ^ƚĂƚĞƐŽĚĞ͕^ĞĐƚŝŽŶƐϭϯϮϲ;ĂͿΘ;ďͿ;ϭͿ͘


✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                                             Complainant’s signature

                                                                                       $GDP *D\QLHU 'HSRUWDWLRQ 2IILFHU
                                                                                              Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


'DWH 'HFHPEHU                                                                            Judge’s signature

&LW\DQGVWDWH   Bay City, Michigan                                   3DWULFLD 7 0RUULV 86 0DJLVWUDWH -XGJH
                                                                                              Printed name and title
 Case 1:20-mj-30501-PTM ECF No. 1, PageID.2 Filed 12/03/20 Page 2 of 6




                        United States District Court
                        Eastern District of Michigan
                             Northern Division

United States Of America,

             V.                              Criminal No. _________

Carlos Garcia Garcia,
a.k.a. Simon Garcia Garcia,
a.k.a. Juan Perez,

               Defendant.
_____________________________________________________________

            Affidavit in Support of Criminal Complaint
_____________________________________________________________

I, Adam Gaynier, being duly sworn state the following:

1.    I am a Deportation Officer for U. S. Immigration & Customs
      Enforcement (“ICE”) and am currently assigned to the Detroit Field
      Office. I have been employed by the Agency since November 2009.
      My duties as a Deportation Officer involve enforcement of the
      Immigration and Nationality Act, particularly the location and
      apprehension of criminal aliens for prosecution and removal.

2.    This affidavit is in support of a criminal complaint charging Carlos
      Garcia Garcia, with a violation of 8 U.S.C. §§ 1326(a) & (b)(1),
      reentry into the United States by an alien after deportation or removal,
      without express permission of the Attorney General or the Secretary
      for Homeland Security, to reapply for admission into the United
      States.

3.    The facts and information contained in this affidavit are based on my
      personal knowledge and observations, information conveyed to me by
      other law enforcement officials, and my review of records,
      documents, and other physical evidence obtained during the course of
      this investigation. This affidavit contains information necessary to
                                      1
 Case 1:20-mj-30501-PTM ECF No. 1, PageID.3 Filed 12/03/20 Page 3 of 6




      support probable cause, but is not intended to include each and every
      fact and matter observed by me or known to the government.

4.    Carlos Garcia Garcia, a.k.a., Simon Garcia Garcia, a.k.a., Juan Perez,
      was born in Guerrero, Oaxaca, Mexico, and at all times he has been a
      citizen of Mexico.

5.    On an unknown date prior to March 2000, Garcia Garcia illegally
      entered the United States at an unknown location, by foot, without
      inspection. Garcia Garcia was not granted permission to enter the
      United States by the Secretary of Homeland Security or the United
      States Attorney General.

6.    On or about March 20, 2000, the Montcalm County Sheriff arrested
      Garcia Garcia for Operating – Under the Influence. On or about May
      15, 2000, the 64B District Court in Stanton, Michigan, convicted
      Garcia Garcia of Operating - Minor With any BAC. For this offense,
      Garcia Garcia was sentenced to 6 months’ probation and ordered to
      pay $953.

7.    On or about July 28, 2001, the Ionia Department of Public Safety
      arrested Garcia Garcia for Operating – License Suspended, Revoked,
      Denied. On or about January 28, 2002, the 64A District Court in
      Ionia, Michigan, convicted Garcia Garcia of License Suspended,
      Revoked, Denied. For this offense, Garcia Garcia was ordered to pay
      $500.

8.    On May 7, 2003, the United States Border Patrol (“USBP”) arrested
      Garcia Garcia. On the same day, the USBP served Garcia Garcia with
      an I-862 Notice to Appear. On May 21, 2003, an Immigration Judge
      in Detroit, Michigan, granted Garcia Garcia a Stipulated Removal.

9.    On May 27, 2003, ICE physically removed Garcia Garcia from the
      United States to Mexico.

10.   On August 12, 2003, the USBP apprehended Garcia Garcia on the US
      – Mexico border and granted him a Voluntary Return to Mexico.


                                     2
 Case 1:20-mj-30501-PTM ECF No. 1, PageID.4 Filed 12/03/20 Page 4 of 6




11.   On an unknown date after August 12, 2003, Garcia Garcia illegally
      reentered the United States at an unknown location, by foot, without
      inspection. Garcia Garcia was not granted permission to enter the
      United States by the Secretary of Homeland Security or the United
      States Attorney General.

12.   On or about June 12, 2004, the Ionia County Sheriff arrested Garcia
      Garcia for Domestic Violence. On or about September 13, 2004 the
      64A District Court in Ionia, Michigan, convicted Garcia Garcia of
      Domestic Violence. For this offense, Garcia Garcia was sentenced to
      10 days in jail, 12 months’ probation, and ordered to pay $115.

13.   On April 26, 2007, the ICE Office of Investigations (“OI”) arrested
      Garcia Garcia at or near Battle Creek, Michigan. On the same day,
      ICE OI served Garcia Garcia with an I-871 Notice of Intent/Decision
      to Reinstate a Prior Order.

14.   On May 19, 2007, ICE physically removed Garcia Garcia from the
      United States to Mexico via the Laredo, Texas, Port of Entry.

15.   On an unknown date after May 19, 2007, Garcia Garcia illegally
      reentered the United States at an unknown location, by foot, without
      inspection. Garcia Garcia was not granted permission to enter the
      United States by the Secretary of Homeland Security or the United
      States Attorney General.

16.   On or about May 18, 2010, the Michigan State Police, Rockford Post,
      arrested Garcia Garcia for Operating License, Suspended, Revoked
      Denied. (this charge is still pending).

17.   On May 26, 2010, ICE Enforcement and Removal Operations
      (“ERO”) arrested Garcia Garcia at or near Ionia, Michigan. On May
      28, 2010, ICE ERO served Garcia Garcia with an I-871 Notice of
      Intent/Decision to Reinstate a Prior Order.

18.   On August 10, 2010, the United States District Court – Western
      District of Michigan, convicted Garcia Garcia of Reentry After
      Deportation, in violation of 8 USC 1326(a). For this offense, Garcia
      Garcia was sentenced to time served.
                                     3
 Case 1:20-mj-30501-PTM ECF No. 1, PageID.5 Filed 12/03/20 Page 5 of 6




19.   On August 17, 2010, ICE physically removed Garcia Garcia from the
      United States to Mexico via the Laredo, Texas, Port of Entry.

20.   On an unknown date after August 17, 2010, Garcia Garcia illegally
      reentered the United States at an unknown location, by foot, without
      inspection. Garcia Garcia was not granted permission to enter the
      United States by the Secretary of Homeland Security or the United
      States Attorney General.

21.   On November 23, 2020, Gaylord Police Department arrested Garcia
      Garcia and booked him into the Otsego County Jail in Gaylord,
      Michigan, for the offense of Domestic Violence (this charge is still
      pending). On the same day, ICE officers encountered Garcia Garcia
      at the Otsego County Jail and lodged an I-247: Immigration Detainer
      – Notice of Action with the facility.

22.   On November 25, 2020, the Otsego County Jail released Garcia
      Garcia to ICE on the Immigration Detainer. ICE officers transported
      Garcia Garcia to the Detroit Field Office, and he was processed and
      served with Form I-871, Notice of Intent/ Decision to Reinstate Prior
      Order, in person. ICE searched his fingerprints in the ICE/FBI
      systems resulting in a positive match for Carlos Garcia Garcia, DOB:
      XX/XX/1980, AXXX XXX 412, a previously removed alien.




                                     4
 Case 1:20-mj-30501-PTM ECF No. 1, PageID.6 Filed 12/03/20 Page 6 of 6




23.   Based on the facts and information set forth above, I respectfully
      submit that there is probable cause to believe that Garcia Garcia
      illegally reentered the United States after having been deported in
      violation of Title 8, United States Code, Sections1326(a) & (b)(1).


                                ________________________
                                Adam Gaynier
                                Deportation Officer
                                United States Immigration & Customs
                                Enforcement

Sworn to before me and signed in my
presence and/or by reliable electronic means on ____________.
                                                December 3, 2020

______________________________________
Patricia T. Morris
United States Magistrate Judge




                                      5
